ACCEPTED
                                                                                                 03-16-00424-CR
                                                                                                       12900446
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                            9/26/2016 1:55:01 PM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK


                                              No. 03-16-00424-CR
                                                                                 FILED IN
                                           In the Court of Appeals        3rd COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                        3rd District of Texas at Austin
                                                                          9/26/2016 1:55:01 PM
                                                                            JEFFREY D. KYLE
                                             JOSHUA TATROE,                       Clerk
                                                 Appellant

                                                      vs.

                                         THE STATE OF TEXAS,
                                               Appellee


           APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME
                           TO FILE BRIEF




TO THE HONORABLE THIRD COURT OF APPEALS:

        NOW COMES, Joshua Tatroe ("Mr. Tatroe"), by and through his attorney

of record, Kristin Etter, and files this, Appellant's First Motion for Extension of

Time to File Brief pursuant to Texas Rule of Appellate Procedure 10.5 and in

support thereof, would show the Court the following:


    1. Appellant was convicted of Aggravated Seuxal Assault of a Child and

        Indecency with a Child by Contact on February 10, 2011 and was sentenced

        to 5 years in the Texas Department of Corrections and 8 years deferred

        adjudication after the 5 years in prison was completed.

APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME
TO FILE BRIEF- Page 1
Joshua Tatroe, Appellant v. State ofTexas, Appellee
Cause No. 13-16-00424-CR
     2. Appellant filed timely Notice of Appeal on June 17, 2016, appealing the

         denial of a writ of habeas corpus on May 20, 2016

    3. The reporter's record and exhibits were filed on July 19, 2016.

    4. Appellant's brief is due on September 26, 2016.

    5. Appellant has made one previous request for extensions of time to file the

         brief.

    6. Appellant requests an extension of time of thirty days until October 26, 2016

         to file his brief.

    7. Appellant's counsel presents the following facts to explain the need for an

         extension:

             a. Counsel recently returned back to work after maternity leave.

             b. After returning back to the office, counsel has many cases that

                  required immediate attention and has been unable to devote the time

                  necessary to fmalize Appellant's appeal.

    8. This request for an extension of time is not made for the purpose of delay,

        but to permit Appellant's counsel to adequately prepare and submit her brief

         in this case.




APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME
TO FILE BRIEF- Page 2
Joshua Tatroe, Appellant v. State of Texas, Appellee
Cause No. 13-16-00424-CR
     9. Appellant respectfully requests the Court grant Appellant's First Motion for

         Extension of Time to File Brief and extend such deadline for thirty (30)

         days.

     10.The attorney for the State of Texas, John Prezas, is not opposed to this

         Motion.


                                                       Respectfully submitted,

                                                       SUMPTER & GONZALEZ, L.L.P.
                                                       206 E. 9th Street, Suite 1511
                                                       Austin, Texas 78701
                                                       Telephone: (512) 381-9955
                                                       Facsimile: (512) 485-3121




                                                       ATTORNEY FOR APPELLANT
                                                       JOSHUA TATROE



                                   CERTIFICATE OF SERVICE

         By signing the above, I, Kristin Etter, certify that on September 26, 2016, a

true and correct copy of the foregoing Appellant's First Motion for Extension of




APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME
TO FILE BRIEF- Page 3
Joshua Tatroe, Appellant v. State of Texas, Appellee
Cause No. 13-16-00424-CR
Time to File Brief was served by eFile.TXCourts.gov or certified U.S. mail, return

receipt requested and/or email on the following counsel of record:

         Williamson County District Attorney's Office
         John Prezas
         405 M.L.K. Street, Suite 265
         Georgetown, TX 78626




APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME
TO FILE BRIEF- Page 4
Joshua Tatroe, Appellant v. State ofTexas, Appellee
Cause No. 13-16-00424-CR